932 F.2d 964Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kerry Lee SMITH, Plaintiff-Appellant,v.Howard BARRETT, Frank O'Neal, Defendants-Appellees.
No. 91-7014.
United States Court of Appeals, Fourth Circuit.
Submitted April 10, 1991.Decided May 14, 1991.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Joe F. Anderson, Jr., District Judge.  (CA-86-2257)
Kerry Lee Smith, appellant pro se.
George Beighley, Leslie A. Cotter, Jr., Richardson, Plowden, Grier & Howser, Columbia, S.C., for appellees.
D.S.C. [APPEAL AFTER REMAND FROM 902 F.2D 30].
AFFIRMED.
Before MURNAGHAN and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Kerry Lee Smith appeals from a jury verdict in favor of defendants in his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  On a previous appeal, this Court remanded the action for a new jury trial on Smith's excessive force claim because of an erroneous jury instruction.  Smith v. Barrett, No. 89-7055 (4th Cir.  Apr. 17, 1990) (unpublished).  Smith now attacks several evidentiary rulings of the district court, the court's failure to charge on the eighth amendment, its denial of his objection to the jury array, the court's refusal to ask certain voir dire questions of the jurors, the court's limitation of his opening statement, and the court's refusal to recuse itself.  Our review of the record discloses that this appeal is without merit.


2
Accordingly, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not aid the decisional process.


3
AFFIRMED.